DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-7, 8, 9, 11-13, 15-17, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Parry (GB 2255751).
	As to claim 1, Parry discloses a method (Figs. 3-5) of attaching an insecticide carrying strip (90) to an animal ear tag (91) that is already installed in the ear of an animal (94), 
wherein the ear tag (91) includes a tag component (93) positioned adjacent to the ear of the animal having an upper neck portion (shown near 95) and an enlarged lower panel portion (near leadline of 93), and 
further wherein the strip (90) comprises an elongated flexible plastic member (from page 5, lines 1-2) and page 6, lines 11-13) having an aperture (98 & 99) formed in an upper portion of the strip, the aperture being configured so as to present a substantially closed static condition (shown in Fig. 3) wherein the size of the aperture is minimized and an open condition (shown in Fig. 4) wherein the size of the aperture is enlarged, 

folding the lower panel portion of the tag component (Fig. 4), flexing said plastic member adjacent said aperture (Fig. 4) so as to cause said aperture to expand from said static closed condition to said open condition, 
inserting (Fig. 4) said folded panel portion of the tag component completely through said opened aperture (Fig. 5), 
passing (Fig. 4 & 5) the upper neck portion of the tag component completely through said aperture so that said strip is positioned between said tag component and the ear of the animal (Fig. 5), and 
allowing said aperture to return to said substantially closed static condition (Fig. 5).
	As to claim 2, Parry further discloses wherein said lower panel portion of the tag component (93) is rolled into a substantially cylindrical configuration (Fig. 4) for subsequent insertion through said opened aperture (Fig. 4).
	As to claim 3, Parry further discloses wherein the entire boundary of said aperture is completely enclosed (90, .98, 99 shown in Figs. 3 & 4).
	As to claim 4, Parry further discloses wherein the ear tag (91) comprises a substantially cylindrical post (95) that extends through the ear of the animal Figs. 3-5), and including the further step of positioning the post (95) in a substantially circular hole portion (98) of the aperture (98 & 99).

As to claim 5, Parry further discloses wherein the diameter of the hole portion of the aperture is greater than the diameter of said post Fig. 4) so that the insecticide strip is pendularly suspended from said post after said post is positioned in said hole portion (shown in Fig. 5).

	As to claim 7, Parry further discloses wherein said aperture (98 & 99) has a key-hole configuration (best shown in Fig. 3) including a circular portion (98) and a slit portion (99) extending downwardly from said circular portion (Fig. 3), and further wherein the step of flexing said plastic member adjacent said aperture includes enlarging the slit portion of said aperture (shown in Fig. 4).

As to claim 8, Parry discloses a method (Figs. 3-5) of attaching an insecticide carrying strip (90) to an animal ear tag (91) that is installed in the ear of an animal (94), 
wherein the ear tag (91) includes a first tag part (93) positioned adjacent to one side of the ear of the animal and having an upper neck portion (shown near 95) and a lower panel portion (near leadline of 93), a second tag part (92) positioned on a side of the ear of the animal opposite said one side (Figs. 3-5), and 
a substantially cylindrical post (95) part that extends through the ear of the animal (Figs. 3-5), and further
wherein the strip (90) comprises an elongated elastic plastic member (from page 5, lines 1-2) and page 6, lines 11-13) having an aperture (98 & 99) formed in an upper portion of the strip (best shown in Fig. 1), the aperture having a completely closed boundary (shown in Fig. 1) and being configured so as to present a static condition wherein the size of the aperture opening is minimized (Fig. 3) and an elastically expanded condition (Fig. 4) wherein the size of the aperture is enlarged, 

enlarging said aperture (Fig. 4) so as to cause said aperture to expand from said static condition to said expanded condition;
inserting (Fig. 4) one of said first and second tag parts completely through said enlarged aperture opening, so that said strip is positioned between said one of said first and second tag parts and the ear of the animal (Fig. 5);
positioning the post part (from Fig. 5) in said aperture; and
allowing said aperture to return to said static condition (Fig. 5).
As to claim 9, Parry further discloses wherein said lower panel portion of the first tag part is rolled into a substantially cylindrical configuration (Fig. 4) for subsequent insertion through said enlarged aperture opening.
As to claim 11, Parry further discloses wherein the aperture comprises a substantially circular hole (98) having a diameter greater than the diameter of said post part (from Fig. 5), and wherein said step of positioning the post part in said aperture consists of positioning the post part in said substantially circular hole so that the insecticide strip is pendularly suspended from said post part after said post part is positioned in said substantially circular hole (Fig. 5). 
	As to claim 12, Parry further discloses wherein the insecticide carrying strip extends downwardly beyond the lower panel portion of said first tag part when pendularly suspended from said post part (Fig. 5). 

As to claim 13, Parry further discloses wherein said aperture has a key-hole configuration (Fig. 3) including a substantially circular hole portion (98) and a slit portion (99) extending from said substantially circular hole portion, and further wherein the step of enlarging said aperture 

As to claim 15, Parry further discloses a method (Figs. 3-5) of attaching an insecticide carrying strip (90) to an animal ear tag (91) that is installed in the ear of an animal (94), 
wherein the ear tag (910 includes a first tag part (93) positioned adjacent to one side of the ear of the animal (Figs. 3-5) and having an upper neck portion (shown near 95) and a lower panel portion (near leadline of 93), 
a second tag part, and 
a substantially cylindrical post part (95) that connects the first and second tag parts (Figs. 3-5) to one another, and further wherein the strip comprises an elongated elastic plastic member (from page 5, lines 1-2) and page 6, lines 11-13) having an aperture (98) formed in an upper portion of the strip, the aperture having a completely closed boundary (Fig. 1) an being configured so as to present a static condition wherein the size of the aperture is minimized and as elastically expanded condition wherein the size of the aperture is enlarged, comprising the steps of:
enlarging said aperture so as to cause said aperture to expand from said static condition to said expanded condition;
inserting (Fig. 4) one of said first and second tag parts completely through said aperture so that said strip is positioned between said first and second tag parts, and
positioning (Fig. 5) the post part in said aperture.
As to claim 17, Parry further discloses wherein said second tag part is positioned on a side of the ear of the animal opposite of said one side (Fig. 5).
.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 8, 9, 11-13, 15-17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parry.
	For claims 1-7, 8, 9, 11-13, 15, 17, and 20, to the extent Parry does not disclose flexing or enlarging the aperture of the plastic member it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Parry by flexing or enlarging the aperture so as to ease the insertion of the folded panel portion.  Further, to the extent Parry does not disclose rolling the lower panel portion of the tag component into a substantially cylindrical configuration for subsequent insertion through the opened aperture it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Parry by rolling (and not folding) the tag portion depending upon the size and condition of the tag and aperture (both tag and aperture influenced by ambient weather conditions and change in shape due to use).  

Claims 2 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parry in view of Bartholomew (US 1,121,061).
For claims 2 and 9, to the extent it is not obvious to one of ordinary skill to roll the tag component to substantially a cylinder before inserting through the aperture, Bartholomew discloses the concept of rolling an informational sheet (11) into a cylinder to fit into a tube (2) in the context of a tag (Fig. 1; page1, line 79-85).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Parry by rolling the tag into a cylinder, the concept of rolling generally disclosed by Bartholomew, so as to have a small, less intrusive tag (see Bartholomew at page 1, lines 14-26).  

Claims18 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parry.
	As to claim 18, the limitations of claim 15 are given above.  Not disclosed is the post part integrally formed with said first tag part.  Parry, however, in an alternate embodiment discloses in an ear tag (Figs. 1-2) a post (5) integrally attached to an tag part (2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Parry by having the post part integrally formed with a tag part as disclosed by Parry so as to mitigate against tearing and lost parts and to have the post attached to the first tag part depending upon use of the tag.  
	As to claim 21, the limitations of claim 7 are given above.  Not disclosed is the sum of the diameter of the circular portion and the length of the slit portion being approximately equal to the diameter of a round flange portion of a standard two-piece identification tag.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Parry by having the sum of the diameter of the circular portion and the length of the slit portion being approximately equal to the diameter of a round flange portion of a standard two-.    

Claims 10, 14, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parry in view of McGuire (US 4,579,085).
	As to claim 10, the limitations of claim 8 are given above.  Not disclosed is the plastic member’s aperture being reinforced.  McGuire, however, discloses in an ear tag’s insecticide strip (20 of Figs. 5, 6) a reinforced region (30, 32 of Figs. 5, 6) around the aperture (34 of Figs. 5, 6).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Parry by having the plastic member’s aperture being reinforced as disclosed by McGuire so as to mitigate against the tearing of the plastic member.
	As to claim 14, the limitations of claim 8 are given above.  Not disclosed is the strip formed with a first thickness, and wherein a part of said upper portion of said strip is formed with a second thickness greater than said first thickness.  McGuire, however, discloses in an ear tag’s insecticide strip (20 of Figs. 5, 6) a reinforced region with a first thickness (30, 32 of Figs. 5, 6) around the aperture (34 of Figs. 5, 6) and a second thickness (region around leadline of 20 in Fig. 6).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Parry by having the region around the plastic member’s aperture being thicker as disclosed by McGuire so as to mitigate against the tearing of the plastic member.
	As to claim 19, the limitations of claim 15 are given above.  Not disclosed is the strip surrounding said aperture has a first thickness, and a remainder of said strip has a second thickness that is different than the first thickness.  Not disclosed is the strip formed with a first 


Examiner’s Response to Applicant’s Amendment of 8 June 2021
	In the amendment received 8 June 2021 applicant argued the following: 
	1.  For the drawing objection, applicant has submitted new drawings to show Figs. 21 and 22 are prior art. Amend. at 12.  
	2.  For the objection to the specification, applicant has amended the specification to use sets of single brackets. Amend. at 13.  
	3.  For the 102 and 103 rejections, for claim 1, Parry does not teach flexing the plastic member because the invention’s tag and aperture appear to be identical in size and Parry’s aperture is greater in length than the width of Parry’s tag’s folded portion. Amend. at 13-16.  For claim 2, Parry does not disclose rolling the tag into a substantially cylindrical configuration. Amend. at 17.  For claims 10 and 19, Parry and McGuire are not combinable because Parry’s aperture region is deformable and McGuire’s reinforcement would render the tag member unsatisfactory for its intended purpose. Amend. at 18.  For claims 7, 8, and 21 Parry does not disclose the dimensional relationship of the aperture. Amend. at 18-20.  

	For argument (1), the newly presented amended drawings are accepted.    
	For argument (2), the newly presented amendments to the specification are accepted.   
	For argument (3), for claims 1 and 2, in utility patents drawings can anticipate claims if they clearly show the structure which is claimed. MPEP 2125(I) citing in re Mraz.  Here, Parry shows the structure.  Since these drawings are not to scale (MPEP 2125(II)), it would be obvious to flex and to roll the tag to assist in inserting the tag through the aperture regardless of relative sizes.  
Further, Parry is considered to disclose “rolling” in his Fig. 4 because in the patent at issue “folding” and “rolling” appear to be equivalents.  Although the term “‘rolled’” is used in the specification to describe the claimed invention at col. 7, line 6, to col. 8, line 22, the underlying application, 14/592,418, claims “folding” and “folded’ in claims 1 and 2, respectively, throughout prosecution (see claims 1 and 2 of claims submitted 8 January 2015 and 17 August 2016).  Thus, it would appear applicant considers “rolled” and “folded” to be equivalent.  
Finally, and in the alternative, to the extent that Parry does not disclose “rolling” the tag member (91) to be inserted into aperture (99), Bartholomew discloses rolling a sheet of paper (11) in the context of a tag for the purpose of making the device smaller (Bartholomew at page 1, line 14-26).  This concept of rolling an object for the purpose of achieving smaller size is applicable to Parry.  One of ordinary skill, seeing the concept of rolling an object disclosed in Bartholomew, would know to roll the tag member (91) before inserting into aperture (99) so that strip (90) could be reduced in size.  By rolling tag member (91) the size of the tag member and strip could be optimize to one another while being the least intrusive to the animal.    

	For claims 7, 8 and 21, if Parry does not disclose these dimensional limitations it would obvious to have them depending upon the particular use of the method.  


Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Jeffrey L. Gellner at telephone number 571.272.6887.  The Examiner can normally be reached Monday through Friday from 8:30 to 4:00.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Eileen D. Lillis can be reached at 571.272.6928.   
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which in the instant patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

/Jeffrey L. Gellner/
Jeffrey L. Gellner
AU 3993, Central Reexamination Unit 
(571) 272-6887 

Conferees: /WCD/ /E.D.L/                               SPRS, Art Unit 3993